Opinion by
Keefe, J.
From the evidence adduced it was held that the action of the collector in adopting the weight returned by the United States weigher as the correct basis in the assessment of duty is presumptively correct, and the protest was overruled, the court saying that it is an established principle of customs law *370that merchandise is dutiable on the basis of its landed weight. In order to establish the net weight to be used as a basis of the assessment of duty, where the merchandise is subject to shrinkage, the average shrinkage of such merchandise between the time of the separate weighing thereof should be shown in order to prove that the weights taken at the time of entry were erroneous.